JOURNAL ENTRY AND OPINION
{¶ 1} Jose Lisboa has filed a complaint for a writ of procedendo. Lisboa seeks an order from this court, which requires Judge Bridget M. McCafferty to render a ruling with regard to a "motion for discharge and or dismiss charges" that was filed in State v. Lisboa, Cuyahoga County Court of Common Pleas Case No. CR-451451. Judge McCafferty has filed a motion for summary judgement, which demonstrates that Lisboa's request for a writ of procedendo is moot.
 {¶ 2} Attached to Judge McCafferty's motion for summary judgment is a copy of a judgment entry, journalized on February 23, 2009, which demonstrates that a ruling has been rendered with regard to Lisboa's "motion for discharge and or dismiss charges." Thus, Lisboa's request for a writ of procedendo is moot. State ex *Page 3 rel. Snider v. Stapleton (1992), 65 Ohio St.3d 40, 600 N.E.2d 240;State ex rel. Richard v. Wells (1992), 64 Ohio St.3d 76,591 N.E.2d 1240.
 {¶ 3} Accordingly, we grant Judge McCafferty's motion for summary judgment. Costs waived. It is further ordered that the Clerk of the Eighth District Court of Appeals serve notice of this judgment upon all parties as required by Civ. R. 58(B).
Writ denied.
COLLEEN CONWAY COONEY, A.J., and JAMES J. SWEENEY, J., CONCUR *Page 1